Exh 10.59

 

May 19, 2005

 

Mr. Ross Roeder

 

Re: Consulting Agreement

 

Dear Ross:

 

First of all, thank you again for all your help during the transition of duties
this past year. I truly believe we could not have enjoyed a smoother transfer of
power. This will also serve to confirm our understanding regarding your service
to Smart & Final Inc. and to me as its Chief Executive Officer, for the twelve
month period from June 1, 2005 to June 1, 2006 (“the term”).

 

This will serve as a Consulting Agreement whereby you agree to provide
consulting services to me and Smart & Final during this same term for up to a
maximum of 50 days during the term subject to the conditions set forth herein.
For these services, you will receive a per diem of $2,500 per day up to the
maximum number of days set forth above. You, or your designee, will invoice the
Company monthly for these services together with actual out of pocket expenses.
These services will be at my direction and include, but not be limited to,
representing me or the Company at industry and charitable functions (including
the Coast Guard Foundation on our behalf), advising me and the Company on
current business, industry and corporate governance affairs, and, as directed by
me, representing me or joining me in appearances or meetings with the investment
community. Of course, the Company will also reimburse you or your designee
reasonable and customary actual out of pocket expenses on a per diem basis,
which should be submitted to me for approval. These will include the “extended
stay lodging” at the California Club, but not the monthly dues. You will also
receive a $700 per month auto stipend to be applied towards rental cars, monthly
parking or related auto expenses. I believe you are already aware that your
personal vehicle will be removed from the Company insurance policy as of October
2005.

 

As this is a Consulting Agreement, you will be treated as an independent
contractor and will no longer be considered an active employee of the Company.
You will be responsible for any taxes on this income. Also, we will allow your
prior employment agreements to expire under their own terms, together with any
compensation, perquisites or other benefits, except for those that survive those
agreements as provided for therein.

 

Of course, as with any other Consulting Agreement, I know you will not engage in
any other activities that would be in considered a conflict or in competition
with the Company.



--------------------------------------------------------------------------------

And, of course, your fiduciary obligations as a Board member will continue to be
binding on you. You and I will discuss a mutually agreeable schedule of your
consulting activities in advance to accommodate our respective needs.

 

I trust this captures the essential terms of our understanding. If so, please
execute the enclosed copy of this letter to memorialize our understanding. Thank
you again for all your help and advice this past year. On a personal note, I
appreciate your friendship and candor over these last few months. I look forward
to your continued assistance in the next year.

 

Very truly yours,

/s/ Etienne Snollaerts

Etienne Snollaerts

 

Agreed to and accepted this 19th day of May, 2005 at Los Angeles, CA.

 

/s/ Ross E. Roeder

Ross E. Roeder